Citation Nr: 1740095	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-33 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for kidney and bladder infections as secondary to the service-connected disability of chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain ("chronic cystitis")

2.  Entitlement to service connection for kidney and bladder infections as secondary to the service-connected disability of chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain ("chronic cystitis")


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from June 1946 to November 1947.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a Notice of Disagreement in January 2015.  A Statement of the Case (SOC) was issued in May 2016.  The Veteran filed his Substantive Appeal in July 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for kidney and bladder infections as secondary to the service-connected disability of chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A May 2013 Board decision denied entitlement to service connection kidney and bladder infections claimed as secondary to chronic cystitis.  The Veteran did not appeal the Board's determination.

2.  Evidence has been received since the May 2013 Board decision that relates to an unestablished fact necessary to substantiate the claims and that raises a reasonable possibility of substantiating the claims of service connection for kidney and bladder infections claimed as secondary to chronic cystitis.

CONCLUSIONS OF LAW

1.  The May 2013 Board decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).
2.  New and material evidence has been received since the May 2013 denial of service connection for bladder and kidney infections to reopen the claim of entitlement to service connection for bladder and kidney infections.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board initially denied the Veteran's service connection claim as there did not appear to be a present, ongoing disability of kidney and bladder infections.  Evidence received since the Board decision in May 2013 includes VA Medical Center (VAMC) records documenting that the Veteran has suffered from a number of urinary tract infections since May 2013.  The VAMC records also note that the Veteran has been using a private physician for his urinary tract symptoms, raising the possibility that even more instances have gone unrecorded.  The bar to reopening a claim for new and material evidence is low, and the Veteran's evidence of a possible present, chronic disability meets that threshold.  Therefore, such evidence is new and material, and the claim for service connection for kidney and bladder infections as secondary to service-connected chronic cystitis is reopened.


ORDER

New and material evidence having been received, entitlement to service connection for kidney and bladder infections is reopened.


REMAND

The Board notes that the Veteran's VAMC records indicate several instances of urinary tract infections and similar symptoms since the May 2013 Board decision.  However, the VAMC notes indicate that the Veteran has concurrently sought treatment from a private physician for this condition in addition to the VAMC.  On remand, those private records must be sought and, if obtained, associated with the claims file. 

Furthermore, as the Veteran has demonstrated several instances of urinary tract infections since May 2013, an additional VA examination is required once all outstanding records have been associated with the claims file, in order to assess the overall picture of the Veteran's claimed disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran and his representative the opportunity to identify any and all outstanding treatment records associated with his claimed kidney and bladder infections, to include private treatment records for urinary tract infections.  

2.  Make all reasonable efforts to obtain any and all outstanding treatment records from both private and VA sources regarding the Veteran's claimed kidney and bladder infection.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain the, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claim may be readjudicated.

3.  Once the aforementioned development is complete, schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed kidney and bladder infections.  The examiner should review the entire claims file, with particular attention to any lay statements as to onset and frequency of observable symptomatology, and to include the Veteran's report of urinary tract infections following self-catheterization.  The examiner should advance an opinion as to the following:

(a)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified kidney and bladder infection disability was either caused by or aggravated by a service-connected disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


